DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Petition to Make Special and request to participate in the Patent Prosecution Highway (PPH) program and Petition under 37 CFR 1, 102(a), filed July 22, 2021 and decisions by the USPTO on September 16, 2021 is acknowledged.  Accordingly, throughout prosecution on the merits this application will be treated as a SPECIAL.
Information Disclosure Statement
Applicant’s Information Disclosure statement (IDS) submitted on of July 22, 2021The information disclosure statement (IDS) submitted on is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an annotated IDS is attached to this office action.
Response to Amendment
Applicant’s preliminary amendment of July 22, 2021 wherein has added the section cross-reference to related patent applications which claims 371 benefit of PCT/NL202/ filed 12/30,20 which claims benefit of priority of European Patent Application 1920074.9 filed December 30, 2019 is acknowledged.  Applicant has also amended the claims 1-13 and cancelling claims 14-15 is acknowledged.  Action on the merits of claims 1-13 follows:
Specification
The abstract of the disclosure is objected to because applicant has used the abstract from the WIPO document 2021/137699 which includes extraneous information e.g., the Figure, designated states, International Patent Classification.  Applicant is reminded that the abstract is a single paragraph between 50-150 words, which does not include legal phraseology such as “invention”, “disclosed”, “embodiment”, “said”, etc.  on a separate sheet following the claims which includes sequential pagination, directed to the claimed invention.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant has used “and/or” language which does not necessarily rise to 112(b) non-compliance, however, when reading this method claim, there is some lack of clarity when applicant recites “…wherein the cooling fluid is chilled in the chiller by at least 5oC and/or to a temperature of less than 25oC.  This statement is unclear because the original temperature of the cooling fluid has never been recited as such it is unclear whether the chiller chills the cooling fluid by 5oC or if the fluid is less than 25oC.  Applicant is required to delete the “and/or” language and draft the claim in clear, positive, meaningful language.  Further, applicant should recite the temperature range of the chilling fluid which is “other than water”.  Applicant is further requested to draft the claim so that the claim is positive language and avoid “other than” language.  What is the chilling fluid?
	In claim 13, the term “plant” is indefinite.  The term plant refers to the building, not the components of the urea production system.  Applicant is requested to delete the term “plant” and insert –system—which is construed to be a plurality of devices or an apparatus claim.  
Claims 2-12 are objected to as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mennen et al., USP 9,458,098.
Mennen et al. teach a urea production system which is a generic teaching reference as to urea production which includes the following sections:  (A) a synthesis and recirculation (recovery) section, which is fluid communication with (B) which is an evaporation section which is in fluid communication with (C) the finishing section which includes a gas flow line to a dust scrubbing section (D), wherein the evaporation section (B) which includes a gas flow line to a condensation section(E) , the condensation section (E) is in fluid communication with a condensate treatment section (F), which is shown in Figure 1.  Mennen et al. teach including an additional evaporation loop in the process, for adding a second evaporation section (G) and second condensation section (H).  The evaporators employed in section B and G are both operated under vacuum.  Mennen et al. teach that the second evaporation section (G) is fed with the urea solution (9) purges from the dust scrubbing section (D).  The second condensation section (H) comprise one or more shell and tube heat exchangers wherein the cooling is provided by means of cooling liquid which is commonly water with steam driven ejectors to main the desired vacuum.  
However, Mennen et al. does not teach the cooling fluid being other than water and chilled to a temperature of less than 25oC. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to use multiple vacuum evaporators and multiple condensers from reading Mennen et al.  Mennen et al. teaches and recognizes that when using the additional evaporator and condenser (G) and (H) the additional evaporation loop reduces the energy consumption downstream of the condensation section (E) the process and apparatus of Mennen et al. reduces the amount of ammonia in the condensate and water is then fed to the scrubber.  While the concept of using a chilling fluid other than water is not specifically taught in Mennen et al. the concept of optimizing heat exchange and minimizing energy consumption  has been taught and using a first evaporate and first condensation section and second evaporator and condensation section has been taught and for condensation, the references teach using a chilled liquid and it would have been obvious to the ordinary to use a heat exchange medium which will optimize heat transfer in concordance with the process temperature and conditions for urea production to one familiar (i.e. a chemical engineer) with optimizing process parameters for heat mass and energy and synthesis/purification of urea parameters  rendering the apparatus as claimed rendered obvious as a whole.
Allowable Subject Matter
Claims 1-12 are allowable.  
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach and or suggest a urea production process which includes  
 concentrating a first urea solution in a first vacuum evaporator in an evaporation section to give a urea melt and first vapor, and condensing said first vapor in a first condensation section, wherein the first condensation section uses a cooling fluid other than water and the first condensation section is a heat exchanger having a first side and a second side separated by at least a heat exchanging wall wherein chilled cooling fluid is supplied from a chiller to an inlet at a second size of the condenser and wherein the cooling fluid is chilled in a chiller to a temperature of less than 25oC. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Singh et al. teach a method and apparatus for recovering condensables in vapor from a urea vacuum evaporator.  Pustjens et al. tach a process and system for the production of purified urea solution by steam stripping.  Potthoff et al. teach a method of producing granular urea and reducing ammonia emissions in a gaseous waste stream using a scrubbing system.   Niehues et al. teach a urea granulation process with an acidic scrubbing system.  Mostert teach urea production with controlled biuret.  Gorlovsky et al. teach a process for producing urea.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771